Case 1:21-cv-10163-FDS Document 8-5 Filed 03/04/21 Page 1 of 4




              EXHIBIT
                 E
                        Case 1:21-cv-10163-FDS Document 8-5 Filed 03/04/21 Page 2 of 4


Jacob A. Tosti

From:                                             Timothy Van Dyck
Sent:                                             Friday, January 15, 2021 6:26 PM
To:                                               Jennifer L. Markowski
Cc:                                               Jennawe M. Hughes; Robert Young; Sherelle Wu
Subject:                                          Re: Ginamarie Alongi v. IUOE Local 4 Fringe Benefit Funds, et al; MCAD Docket No.
                                                  20BEM01708


Jen,

That date and time works on my end. And no need to load up our first call with lawyers on our end. Just send the invite
to me when it’s convenient.

Thanks. Tim



Sent from my iPhone

Timothy Van Dyck
Practice Area Leader, Employment and Commercial Litigation
T 617-757-6536|C 617-306-4430
tvandyck@bowditch.com| Bio |LinkedIn
bowditch.com|MSI Global Alliance Member
101 Federal Street, Suite 1405, Boston, MA 02110




        On Jan 15, 2021, at 5:26 PM, Jennifer L. Markowski <JMarkowski@fmglaw.com> wrote:


        CAUTION: This email originated outside of the organization. Do not click links or open attachments you were not expecting.


        Will do, Tim.

        It’s a good idea to get it on the calendar. Let’s say 2:00 on Wednesday, January 27. Will all three of you
        be on the call? I can send out a Teams invite to everyone.

        Have a great weekend.
        Jen

        Jennifer L. Markowski
        Freeman Mathis & Gary, LLP
        60 State Street | Suite 600 | Boston, MA 02109-1800
        D: 617.807.8962 | C: 781.883.6273
        JMarkowski@fmglaw.com | www.fmglaw.com
        <image001.jpg>

        CA | CT | FL | GA | KY | MA | NJ | NY | PA | RI
        Please read this important notice and confidentiality statement



                                                                           1
            Case 1:21-cv-10163-FDS Document 8-5 Filed 03/04/21 Page 3 of 4

From: Timothy Van Dyck <tvandyck@bowditch.com>
Sent: Friday, January 15, 2021 2:18 PM
To: Jennifer L. Markowski <JMarkowski@fmglaw.com>
Cc: Jennawe M. Hughes <JHughes@fmglaw.com>; Robert Young <ryoung@bowditch.com>; Sherelle Wu
<swu@bowditch.com>
Subject: [EXTERNAL] RE: Ginamarie Alongi v. IUOE Local 4 Fringe Benefit Funds, et al; MCAD Docket No.
20BEM01708

Jen,

Thanks for your email, and look forward to working with you and Jennawe on this matter. I’m happy to
put off filing in Superior Court until you’ve had a chance to get up to speed on this matter. Let’s plan on
chatting later this month -- let me know if you want to set aside a date and time for a call.

In the meantime, please be sure to cc my colleagues Bob Young and Sherelle Wu (both copied here) on
any email correspondence as they are both assisting me on this matter.

Tim

Timothy Van Dyck
Practice Area Leader, Employment and Commercial Litigation
T 617-757-6536|C 617-306-4430
tvandyck@bowditch.com| Bio |LinkedIn
bowditch.com|MSI Global Alliance Member
101 Federal Street, Suite 1405, Boston, MA 02110




From: Jennifer L. Markowski <JMarkowski@fmglaw.com>
Sent: Friday, January 15, 2021 12:36 PM
To: Timothy Van Dyck <tvandyck@bowditch.com>
Cc: Jennawe M. Hughes <JHughes@fmglaw.com>
Subject: Ginamarie Alongi v. IUOE Local 4 Fringe Benefit Funds, et al; MCAD Docket No. 20BEM01708

CAUTION: This email originated outside of the organization. Do not click links or open attachments you were not expecting.


Hi Tim. I am reaching out to you to let you know I, along with my colleague, Jennawe Hughes, will be
filing an appearance in this matter today as Segal Roitman, LLP has decided to withdraw. I am getting up
to speed on the matter, but I see you have an outstanding demand asking for a response today. We will
need more time to get up to speed such that we can properly advise IUOE Local 4 and Mr. McLaughlin.
Obviously, if you feel you need to file suit I would expect you will do so. However, I want to let you know
that if you are interested in discussing resolution options prior to doing so, I simply cannot get back to
you today. I would expect we will be in a position to discuss the matter with you in greater detail within
the next couple of weeks.

If you have any questions, please do not hesitate to reach out.

Best,
Jen


                                                                2
                Case 1:21-cv-10163-FDS Document 8-5 Filed 03/04/21 Page 4 of 4

Jennifer L. Markowski
Freeman Mathis & Gary, LLP
60 State Street | Suite 600 | Boston, MA 02109-1800
D: 617.807.8962 | C: 781.883.6273
JMarkowski@fmglaw.com | www.fmglaw.com
<image001.jpg>

CA | CT | FL | GA | KY | MA | NJ | NY | PA | RI
Please read this important notice and confidentiality statement




This e-mail message is generated from the law firm of Bowditch & Dewey, LLP and contains information
that is confidential and may be privileged as an attorney/client communication or as attorney work
product. The information is intended to be disclosed solely to the addressee(s). If you are not the
intended recipient, be aware that any disclosure, copying, distribution or use of the contents of this
email information is prohibited. If you have received this email in error, please notify the sender by
return email and delete it from your computer system. For more information about Bowditch & Dewey,
please visit our web site at www.bowditch.com




                                                                  3
